TEEA~ORNEY                            GENERAL
                            OFTEXAS
                            AUUTIN      I,. 'Ikxan


                                     April   6,   1959

Mr. Frank M. Jackson                          Opinion No. nn-589
Executive Secretary
Teacher Retirement System                     Re:    Does the Board of
of Texas                                             Trustees of the
Aus tin, Texas                                       Teacher Retirement
                                                     System have the suth-
                                                     ority to require one
                                                     year of creditable
                                                     service under the    .
                                                     Teacher Retirement
                                                     Law for survivor bene-
                                                     fits to be in effect
                                                     after the retirement of
Dear Mr. Jackson:                                    a teacher,

      Ye quote frmn your request for an opinion as follows:

           “At a meeting of the Board of Trustees on
      November 21, 1956, Mr. L. P. Sturgeon explasined
      that it was the Intent of the law to require one
      year of service under the new bill before survivor
      benefits were in effect for anyone. At this meet-
      ing the Board of Trustees advised the staff of the
      Teacher Retirement System to follow the intent of
      the law and require that a member render at least
      one year of creditable service before survivor bene-
      fits are In effect.

           "A tsaoher who has retired under the new law
      without any crealtable service since the law went
      into effect is insisting on naming a beneficiary
      for the $500.00 clali under death an& survivor bene-
      fits. Does the Board of Trustees have ths auth-
      ority to require one year of orealtable service
      under the new law for survivor benefits to be in
      effect after retirement?"

       The payment of death an& survivor benefits is provided by Subsection
3 Of Section 7 of Article 2g22-lof Vernon's Civil Statutes. Subsection 3(a)
provides for the payment of survivor benefits to the designated beneficiaries
of teachers who die before retirement as follows:
Mr. Frank M. Jackson, page 2   (W-589)


            "After a teacher member shall have oomuleted one
       year of creditable service after the effective date of
       this Act, if he shall die before retirement, his desig-
       nated beneficiary (if eligibile and otherwise entitled
       to a death benefit other than return of the accumulated
       contributions of the member), may elect, in lieu of the
       applicable death benefit authorized under the preceding
       subsections, to receive the applicable of the following
       survivor benefits plus a lump-sum payment of Five Hun-
       dred Dollars ($500.00), viz:" (Emphasis Added)

       !fhepayment of survivor benefits to the designated beneficiary of
members who die subsequent to retirement is covered by Subsection 3(c)of
Section 7 and reads as follows:

           "If a member shall die subsequent to his retirement,
      the designated beneficiary surviving him shall be entitled
      to the ssme survivor benefits as are authorized to be
      paid to designated beneficiaries who survive members who
      are in active service at death; and moreover, any benefit
      payable to the designated beneficiary under the service
      retirement option elected by the deceased shall not be
      forfeited or changed because of any election as to sur-
      vivor benefits selected by such designated beneficiary;
      and provided further,that the lump-sum payment of Five
      Hundred Dollars ($500.00) shall be paid to such desig-
      nated beneficiary regardless of eligibility for survivor
      benefits, or for any other death benefit payments."

       It is noted from a reading of the Section tiediately preceding,
that the designated beneficiary of a member who dies subsequent to re-
tirement "shall be entitled to the same survivor benefits as are auth-
orized to be paid to designated beneficiaries who survive members who
are in active service at death." Subsection 3(a) provides that a member
shall'have completed one year of creditable service after the effective
date of the Act before his designated beneficiary shall be entitled.to
survivor benefits. We believe that the Legislature has required that
one year of creditable service after the effective date of the Act is
applicable to members who die either prior or subsequent to retirement.
This construction is in accordance with the Retirement Board's construction
and application of these provisions since the effective date of the Act.

       It is noted that Subsection 3(c)further provides that the lump-sum
payment of Five Hundred Dollars ($500.00) shall be paid to such design-ated
beneficiary regardless of eligibility for survivor benefits, or for any
other death benefit payment. We believe the effect of this provision is
J   .




        Mr. Frank M. Jackson, page   3   (~-589)



        not to render a designated beneficiary eligibile for the lump-sum payment
        where the member has not completed one year of creditable service after
        the effective date of the Act, but such designated beneficiary is merely
        rendered eliglbile for the lump-sum payment even though he may not bear
        the relatfonshlp 'cothe deceased member required by Subsection 3(l) and
        3(z).
               You are therefore advised that the Board of Trustees of the Teacher
        Retirement System is authorized to require one year of creditable service
        by a member under the Teacher Retirement Act, in order for survivor bene-
        fits, including the Five Hundred Dollars ($500.00) lump-sum settlement,
        to be payable to his designated beneficiary. This would apply regardless
        of whether the member died either prior or subsequent to retirement.



                    The Board of Trustees of the Teacher Retirement
                    System is authorized to require one year of
                    creditable service by a member under the Teacher
                    Retirement Act, in order for survivor benefits,
                    including the Five Hundred Dollars ($500.00) imp-
                    sum settlement, to be payable to his designated
                    beneficiary. This would apply regard?-ss of
                    whether the member died either prior or subsequent
                    to retirement.

                                                   Very truly yours,

                                                   WILL WILsom
                                                   Attorney General of Texas



                                                   BY
                                                     Leonard Passmore
                                                     Assistant
        IP:rm:me

        APPROVRD

        OPlRIOR coMMITlEF2
        Geo. P. Blackburn, Chairman

        Marvin H. Brown, Jr.
        ThomasBurrus
        W. Ray Scruggs
        Jot Hodges, Jr.

        RRKEWKDFGR?REATDXUC%YGRRRRAL
        BY: W. V. Geppert